PD-1643-15
                                 PD-1643-15                          COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                  Transmitted 12/18/2015 10:54:55 AM
                                                                    Accepted 12/19/2015 10:12:28 AM
                                                                                      ABEL ACOSTA
                           No. ______________________                                         CLERK

            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                              CHRISTOPHER NJOKU,
                                  Petitioner–Appellant

                                         v.

                              THE STATE OF TEXAS,
                                  Respondent–Appellee


                        Petition for Discretionary Review
                from the Fifth District Court of Appeals at Dallas
                          Cause No. 05-14-01201-CR

                       Appeal from County Criminal Court No. 9
                                of Dallas County, Texas
                              Cause No. MA13-16684-K


                   MOTION FOR EXTENSION OF TIME
           TO FILE A PETITION FOR DISCRETIONARY REVIEW



      Christopher Njoku, Appellant below, respectfully submits this Motion for

an Extension of Time to File a Petition for Discretionary Review in the above–

styled and numbered cause. In support of this Motion, he shows this Honorable

Court the following:


                                              December 18, 2015
                                         I.

      A jury convicted Appellant for resisting arrest. The court sentenced him to

90 days’ confinement in the county jail, but probated the sentence and placed him

on community supervision for a period of six months.

                                        II.

      The Court of Appeals affirmed the trial court’s judgment in a memorandum

opinion and judgment filed on November 18, 2015. Njoku v. State of Texas, No.

05-14-01201-CR, 2015 Tex. App. LEXIS 11841 (Tex. App.—Dallas Nov. 18,

2015). Appellant did not file a motion for rehearing. Appellant’s petition for

discretionary review is due on December 18, 2015. See Tex. R. App. P. 68.2(a);

see also Tex. R. App. P. 4.1(a). Any motion for extension of time to file a petition

for discretionary review is due on January 2, 2016 . See Tex. R. App. P. 68.2(c);

Tex. R. App. P. 4.1(a).

                                        III.

      The facts relied upon to show good cause for this requested extension are as

follows:

      1. Appellant was represented by court appointed counsel during appeal of
         this case to the Court of Appeals.

      2. It is undetermined at this time whether Appellant will proceed pro se for
         purposes of filing a Petition for Discretionary Review. Additional time is
         needed for consultation between appellate counsel and Appellant on this
         issue.
                                         2
      3. If Appellant proceeds pro se, then additional time will be needed to
         prepare and file the Petition pro se or to seek other legal assistance in
         filing the Petition.


      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Honorable Court extend the time for filing a Petition for

Discretionary Review for thirty days.

                                        Respectfully submitted,

                                        Lynn Richardson
                                        Chief Public Defender
                                        Dallas County

                                        Katherine A. Drew
                                        Chief, Appellate Division
                                        Dallas County Public Defender’s Office

                                        /s/ Julie Woods
                                        Julie Woods
                                        Assistant Public Defender
                                        Dallas County Public Defender’s Office
                                        State Bar Number: 24046173
                                        133 N. Riverfront Blvd., LB 2
                                        Dallas, Texas 75207
                                        (214) 653-3550 (telephone)
                                        (214) 653-3539 (fax)
                                        Julie.Woods@dallascounty.org

                                        Attorneys for Petitioner




                                          3
                        CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing Motion for Extension of Time to
File a Petition For Discretionary Review was served on Larissa Roeder, counsel for
the State, Dallas County District Attorney’s Office, 133 N. Riverfront Blvd., LB-
19, 10th Floor, Dallas, Texas 75207, by eServe on December 18, 2015.

      I further certify that a true copy of the foregoing Motion for Extension of
Time to File a Petition For Discretionary Review was served on Lisa C. McMinn,
the State’s Prosecuting Attorney, P.O. Box 13046, Capitol Station, Austin, Texas
78711, by eServe on December 18, 2015.

                                     /s/ Julie Woods
                                     Julie Woods




                                        4